DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 08/09/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910736114.5 application as required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“the acquired parameter includes” should read “the acquired parameters include”
Claim 4 is objected to because of the following informalities:  
“which further requiring interpolation along the direction of the engine speed values” should read “which further requires interpolation along the direction of the engine speed values”
“which corresponding to the engine operating condition point 5” should read “which corresponds to the engine operating condition point 5”
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation "the no-load accelerator oblique line" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 recites the limitation “the interpolation method” in line 2 and “the bench calibration test” in line 6. There is insufficient antecedent basis for these limitations in the claim. Claim 4 further recites the limitation “determining four calibrated MAP points which are closed to the current engine speed value.” It is unclear from the claim language how to interpret the word “closed” in this context because the limitation is referring to points on a line. The specification uses identical language but does not clarify. The term “closed” appears to be a translation error for “close.” However, the term "close," if intended, is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does 


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupe (US Patent Application Publication 2006/0213187) in view of Chen (US Patent Number 5,482,062) in view of Yao (CN 103723031 A) in view of Nishimura (JPH 05-106546 A) in view of Takashi (US Patent Application Publication 2006/0074542) and further in view of Zhao (US Patent Application Publication 2017/0356403).
Regarding claim 1, Kupe discloses a diesel methanol combined combustion (DMCC) engine, includes a diesel engine (11) and post-processor combination (300); the post-processor combination includes: a methanol specific SCR system (including SCR catalyst 20) [0040] [0075-0076] [0083], a diesel particulate filter (DPF) (16) and a diesel oxidation-catalytic converter (DOC) (14); the methanol specific SCR system and the DPF are controlled by a methanol electronic control unit [0078];  the post-processor combination is installed on an exhaust pipe (22) of the diesel engine, and the connection sequence of the post-processor combination on the exhaust pipe is the methanol specific SCR system, the DPF and the DOC sequentially [as shown in Figure 6].
Kupe does not disclose wherein the diesel engine is equipped with a high pressure common-rail electronic control unit (ECU), the diesel methanol combined combustion engine also includes: a methanol injection system, a methanol electronic control unit (hereinafter referred to as ECU), a methanol supply system;
the methanol ECU and the methanol supply system are respectively connected with the methanol injection system;

the methanol injection system is installed on an intake pipe of the diesel engine after the engine intercooler, and the methanol injection system is composed of a methanol nozzle and a methanol injector; 
wherein the methanol supply system comprises the methanol tank, a methanol pump strainer, a methanol level gauge, an electric methanol pump, a methanol filter, a methanol pressure regulating valve, a methanol distribution pipe, a methanol inlet pipe and a methanol return pipe, the methanol pump strainer and the methanol level gauge are installed inside the methanol tank; the methanol flowing through the methanol pump strainer, the electric methanol pump, the methanol filter and the methanol pressure regulating valve successively, then going through the methanol inlet pipe to the methanol distribution pipe and the methanol nozzle, and the methanol pressure regulating valve and the methanol tank are connected through the methanol return pipe. 
	Chen discloses a methanol supply system that comprises a methanol tank (38), an electric methanol pump (40) (Col. 9, lines 10-15), a methanol filter (42), a methanol pressure regulating valve (48), a methanol distribution pipe (44), a methanol inlet pipe (50) and a methanol return pipe (52); the electric methanol pump, the methanol filter and the methanol pressure regulating valve successively, and the methanol pressure regulating valve and the methanol tank are connected through the methanol return pipe (Col. 8, line 63-Col. 9, line 2, as shown in Figure 5). 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply combine the methanol supply system disclosed by Chen with the engine disclosed by Kupe to predictably supply fuel to the engine using well known functions of fuel filtration and fuel pressure regulation. 
	Kupe, as modified by Chen, does not disclose the methanol supply system comprising a methanol pump strainer and a methanol level gauge installed inside the methanol tank, the methanol flow beginning with the methanol pump strainer in the tank before reaching the methanol pump. 
	Yao discloses a methanol supply system comprising a methanol pump strainer (19) and a methanol level gauge [0010] [0020] installed inside a methanol tank (2) such that the methanol flows through the methanol pump strainer in the tank before exiting the tank [as shown in Figures 1-3]. 
	Yao teaches that the methanol-diesel fuel integrated tank solves the problem of insufficient space when using two independent fuels in a dual-fuel engine [0006]. Yao teaches that the methanol pump strainer prevents impurities in the fuel tank from being sucked into the fuel supply system, preventing engine destruction [0020]. Yao further teaches that the level gauge detects the height of methanol fuel in the fuel tank, the condition of excess gas and accordingly when the fuel tank needs to be emptied [0020].  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to install the methanol pump strainer and level gauge 
	Nishimura discloses a methanol ECU (13) connected to a methanol injection system, the methanol ECU calculates methanol injection volume according to working condition of the diesel engine [0012-0013], the methanol supply system continuously supplies methanol at a certain pressure to the methanol injection system [0012]; wherein the acquired parameter includes speed signal, accelerator pedal signal, cooling water temperature signal, and inlet temperature and pressure signal [0013]. 
	Nishimura teaches that in the diesel engine using methanol fuel acceleration can cause cooling of the glow plug causing an engine misfire [0002-0003]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methanol ECU disclosed by Nishimura with the engine disclosed by Kupe to detect an acceleration condition and to chance to the injection volume in order to prevent engine misfire. 
	Kupe, as modified by Chen, Yao and Nishimura, does not disclose the methanol injection system is installed on an intake pipe of the diesel engine after the engine intercooler, and the methanol injection system is composed of a methanol nozzle and a methanol injector and does not disclose
the methanol ECU is provided with an CAN interface, which is connectable to the high pressure common-rail ECU of the diesel engine, so that the methanol ECU acquires parameters from the CAN messages of the high pressure common-rail ECU. 
Takashi discloses an injection system composed of a nozzle and an injector [0039], and further comprising an ECU (91) provided with a CAN interface, which is connectable to a high pressure common-rail ECU (92) of a diesel engine [0037], so that the ECU acquires parameters from the CAN messages of the high pressure common-rail ECU [0148]. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the high-pressure common rail ECU disclosed by Takashi to interface via Controller Area Network with the methanol ECU disclosed by Kupe, as modified by Chen, Yao and Nishimura, because a separate ECU reduces the number of programs that need to be run on the methanol ECU and simplify ECU replacement and because the Controller Area Network is commonly already available on vehicles for ECU-to-ECU communication. Furthermore, it would have been obvious to compose the injection system disclosed by Kupe of a nozzle and an injector such that fuel flows through the nozzle after flowing through the common rail- distribution pipe as disclosed by Takashi because the nozzle will predictably result in injection of the fuel into the engine. 
	Kupe, as modified by Chen, Yao and Nishimura, does not disclose the methanol injection system is installed on an intake pipe of the engine after the engine intercooler. 
	Zhao discloses a methanol injection system installed on an intake pipe (8) of an engine (10) after an engine intercooler (3) [0045-0047]. 
	Zhao teaches that using an intercooler lowers the temperature of the charge, which reduces emissions and particularly hydrocarbon substance emissions by more than 38% when the temperature is less than 50°C [0190] [Table 1]. Zhao teaches that the methanol inhibits icing at low temperature [0067]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective .  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupe (US Patent Application Publication 2006/0213187) in view of Chen (US Patent Number 5,482,062) in view of Yao (CN 103723031 A) in view of Nishimura (JPH 05-106546 A) in view of Takashi (US Patent Application Publication 2006/0074542) in view of Zhao (US Patent Application Publication 2017/0356403) in view of Zhang (CN 106704012 A) and further in view of Miller (US Patent Application Publication 2015/0330320).
	Regarding claim 2, Kupe et al discloses the diesel methanol combined combustion engine according to claim 1 as discussed above. Kupe does not disclose the step of communicating the CAN interface of the methanol ECU and the OBD system of the vehicle, acquiring parameters from the CAN messages from diesel engine. Takashi discloses an injection system comprising an ECU (91) communicating through a CAN interface, which is connectable to a high pressure common-rail ECU (92) of a diesel engine [0037], so that the ECU acquires parameters from the CAN messages of the high pressure common-rail ECU [0148]. Takashi teaches that the CAN interface is already commonly installed on vehicles and can be used to allow multiple ECUs to communicate with each other [0148]. Takashi teaches that the advantage of having a separate high-pressure common rail ECU is to make it easier to replace or upgrade either ECU, since each ECU will store a smaller number of programs than if only one is used [0010-0014]. Takashi further explains that the injector nozzle performs the function of injecting the fuel while the solenoid valve of the injector lifts the valve needle so that fuel can flow through the nozzle [0039]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the high-pressure common rail ECU disclosed by Takashi to interface via Controller Area Network with the methanol ECU disclosed by Kupe, as modified by Chen, 
	Zhang discloses a control method of diesel methanol combined combustion engine wherein the control method comprises the following steps: starting the diesel engine in a pure diesel combustion mode [0002] [0017] starting a diesel engine in a pure diesel combustion mode; combusting in a pure diesel combustion mode [0017]; according to the acquired parameters, determining whether all the following conditions are met by an ECU, which are: whether the methanol supply system meets the following terms, that is, whether the methanol pressure reaches the preset value and whether the methanol level is above the lower limit value [0035]; whether the temperature of the engine cooling water is higher than or equal to the preset threshold [0017]; whether the engine has not reached the full-load range, that is, whether the accelerator pedal is at the 100% operating point or not [0017]; whether the engine has separated from the part below the no-load accelerator oblique line, that is, whether the engine is disconnected from the transmission [0017]; if all of the above conditions are met, turn to Step 4, otherwise, return to Step 2; and implementing the diesel methanol combined combustion by injecting methanol. 
	Zhang teaches that meeting the conditions of the method allows the ECU to accurately control the methanol-diesel dual-fuel injection according to the engine’s operating conditions and sensor signals to improve the economy and emissions of the dual-fuel engine [0022]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the method disclosed by Zhang with the diesel methanol combination combustion engine disclosed by Kupe et al to improve its economy and emissions using evaluation of the data received by the sensor signals. Furthermore, it would have been obvious to one of ordinary skill in the art to set the engine cooling water threshold at 60°C since it has 
	Kupe and Zhang do not disclose the step of communicating the CAN interface of the methanol ECU and the OBD system of the vehicle. 
	Miller discloses a step of communicating the CAN interface of an ECU and an OBD system of a vehicle, and acquiring parameters from the CAN messages of the engine [0005]. Miller teaches that the CAN interface is one of a number of communications protocols that can be used to communicate various mechanisms provided in a vehicle [0005]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the communication step with the CAN interface disclosed by Miller with the engine disclosed by Kupe because, as taught by Miller, there exist a number of communications protocols and it would be obvious to try one of the existing protocols for predictably communicating with the various mechanisms provided in a vehicle. 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupe (US Patent Application Publication 2006/0213187) in view of Chen (US Patent Number 5,482,062) in view of Yao (CN 103723031 A) in view of Nishimura (JPH 05-106546 A) in view of Takashi (US Patent Application Publication 2006/0074542) in view of Zhao (US Patent Application Publication 2017/0356403) in view of Zhang (CN 106704012 A) in view of Miller (US Patent Application Publication 2015/0330320) and further in view of Leone (US Patent Application Publication 2007/0289573).
	Regarding claim 3, Kupe et al discloses the control method of claim 2 as discussed above but does not disclose wherein the method of determining the methanol injection volume by the methanol injection system is as follows: obtaining the engine operating condition information determining the basic value of target methanol injection volume by combining the obtained engine operating condition information with methanol MAP; correcting the basic value of target methanol injection volume 
	Leone discloses a control method for determining the methanol injection volume by a methanol injection system of a diesel methanol combined combustion engine as follows: obtaining engine operating condition information determining the basic value of target methanol injection volume by combining the obtained engine operating information with methanol MAP [0134-0135, as shown in Figure 16] [0179]; correcting the basic value of target methanol injection volume according to influence of the temperature of the cooling water on the operating conditions of the diesel methanol combined combustion engine [0138] [0128]; comparing the corrected basic value with the maximum injection volume at the current engine speed and taking the minimum value as the final methanol injection volume [0129] [0169], using the methanol injection volume and the methanol WAP, determining the driving pulse and driving pulse width of a solenoid valve, outputting it to a methanol nozzle, and completing the control of the methanol injection volume [0084] [0252] [0267] [0273].
	Leone teaches that determining the methanol injection volume in this way makes it possible to account for varying relative amounts of fuel types and varying total fuel amounts, while compensating for minimum fuel limits and providing a desired engine torque at a desired air-fuel ratio [0145]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the routines disclosed by Leone for calculating the methanol injection volume with the methanol ECU disclosed by Kupe et al because the routines . 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupe (US Patent Application Publication 2006/0213187) in view of Chen (US Patent Number 5,482,062) in view of Yao (CN 103723031 A) in view of Nishimura (JPH 05-106546 A) in view of Takashi (US Patent Application Publication 2006/0074542) in view of Zhao (US Patent Application Publication 2017/0356403) in view of Zhang (CN 106704012 A) in view of Miller (US Patent Application Publication 2015/0330320) in view of Leone (US Patent Application Publication 2007/0289573) and further in view of Kishi (US Patent Application Publication 2015/0066335).
	Regarding claim 4, Kupe et al disclose the control method of claim 2 as discussed above but do not disclose wherein the interpolation method of the methanol MAP in step 5-1 is as follows: one dimension of methanol MAP is engine speed n, the other dimension is accelerator pedal opening α; there are 5 points in the MAP grid, wherein points 1-4 are two-dimensional data points determined in the bench calibration test, point 5 represents the operating condition point, and every point has one methanol controlled injection volume value m corresponding to the specific engine speed value n and accelerator opening value α, i.e., at point 1, the engine speed value is n1, the accelerator opening value is α1, the methanol controlled injection volume value is m1; at point 2, the engine speed value is n2, the accelerator opening value is α2 the methanol controlled injection volume is m2; at point 3, the engine speed value is n3, the accelerator opening value n3; at point 4, the engine speed value is n4, the accelerator opening value is α4, the methanol controlled injection volume value is m4; at point 5, and the engine speed value is n5, the accelerator opening value is α5, the methanol controlled injection volume value is m5; intermediate points 5’ and 5” are introduced to make it easy to understand the process of interpolation and the description of formula and corresponding methanol injection volume values are m5’ and m5”, respectively; 

	firstly, determining the MAP grid area where the engine operating condition point 5 is located, that is, determining four calibrated MAP points which are closed to the current engine speed value n5 and the accelerator opening value α5 [0078-0079, as shown in Figure 3];
	then, interpolating the values along the direction of the accelerator opening values α1 and α2, and obtaining the fuel controlled injection volume value m5’, the specific calculation formula is m5’ = m3(α3- α4)+m4(α3- α5) / (α3- α4) [0080-0081]
	after completing the interpolation of the value m5’, interpolating the values along the direction of the accelerator opening values α3 and α3 so as to obtain the value m5”, the specific calculation formula is as follows: m5”=m3(α5- α4)+m4(α3- α5) / (α3- α4) [0080-0081]

	Kishi teaches that the multiple interpolation steps in determining the controlled injection volume allow the optimal throttle opening to be obtained when the vehicle speed deviates from typical vehicle speeds [0080]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the MAP disclosed by Kishi used to determine the controlled injection volume with the method for controlling the diesel methanol engine disclosed by Kupe et all to determine the optimal throttle opening during vehicle speed deviation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747